EXHIBIT 10.5

 

NEGATIVE PLEDGE AGREEMENT

 

Pledgor:

Hardinge Technology Systems, Inc.

 

Borrower:

 Hardinge Inc.

 


BANK:            MANUFACTURERS AND TRADERS TRUST COMPANY, A NEW YORK BANKING
CORPORATION WITH ITS PRINCIPAL BANKING OFFICE AT ONE M&T PLAZA, BUFFALO, NEW
YORK 14203.  ATTENTION: OFFICE OF GENERAL COUNSEL

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound, Pledgor and Borrower
hereby agree as follows:

 

1.            Until such time as all Indebtedness has been irrevocably paid in
full, Pledgor will not cause or permit, whether upon the happening of any
contingency or otherwise, any of Pledgor’s assets indicated below (check
appropriate box(es) below):

 

o    all Pledgor’s personal property assets, including, without limitation, all
accounts, chattel paper, investment property, deposit accounts, documents,
equipment, farm products, fixtures, general intangibles (including intellectual
property), instruments, inventory, causes of action (including tort claims), and
all proceeds and products thereof,

 

x          Pledgor’s interest in the real property located at One Hardinge
Drive, Elmira, New York, and/or as more particularly described on the attached
Schedule A,

 

o            certain assets of Pledgor, more particularly described as follows
or on the attached Schedule A:

 

whether now owned or hereafter acquired, and wherever located (collectively, the
AProperty@), to be transferred or conveyed, or to become subject to any lien,
mortgage, security interest, tax lien, warrant or any other encumbrance, except
in favor of the Bank.

 

2.            “Indebtedness” shall mean either (check appropriate box below):

 

x             any and all indebtedness owed by Borrower to the Bank, whether now
existing or hereafter incurred, of every kind and character, direct or indirect,
and whether such indebtedness is from time to time reduced and thereafter
increased, or entirely extinguished and thereafter reincurred, including,
without limitation:  (i) indebtedness not yet outstanding, but contracted for,
or with respect to which any other commitment by the Bank exists; (ii) all
interest provided in any instrument, document, or agreement which accrues on any
indebtedness until payment of such indebtedness in full; (iii) any credit or
financial accommodations extended by the Bank to Borrower after the commencement
of a bankruptcy proceeding by or against Borrower under Title 11 of the United
States Code, or otherwise, and (iv) any sums owed by Borrower to others which
the Bank has obtained, or may obtain, by assignment or otherwise.

 

o     any and all indebtedness owed by Borrower to the Bank pursuant to a
certain note dated                                     , 20         , in the
original principal amount of $                                          , given
by Borrower to the Bank, and any amendments, modifications or replacements
thereto.

 

--------------------------------------------------------------------------------


 

3.                                     Borrower understands and acknowledges
that the Bank is relying upon this Agreement as additional security in
connection with the Indebtedness, and that any breach of this Agreement by
Pledgor shall constitute an event of default under the terms of any agreement
evidencing the Indebtedness and Borrower’s obligations for the payment thereof
(collectively, the “Loan Documents”). Upon the breach of this Agreement by
Pledgor, the Bank may take such actions and enforce such remedies as the Bank
may deem necessary or appropriate, under the terms of any Loan Document or
pursuant to applicable law.  Notwithstanding the foregoing, nothing in this
Agreement shall be construed to alter the demand nature of the Indebtedness (if
applicable) or any financial accommodation provided by the Bank to Borrower in
connection therewith.

 

4.                                     All the rights and remedies of the Bank
pursuant to this Agreement and any other document executed by Pledgor or
Borrower shall be cumulative, and no such right or remedy shall be exclusive of
any other such right or remedy.

 

5.                                     Pledgor agrees that the Bank, after the
occurrence of an Event of Default under the Loan Documents, may record this
Agreement in the real property records or other governmental offices wherever
any Property is located.

 

6.                                     If Pledgor and Borrower are not the same
person or entity, then the term “Pledgor”, as used in this Agreement, shall be
deemed to include, individually and collectively, Pledgor and Borrower.

 

WITNESS the due execution hereof as a SEALED instrument, and the delivery hereof
to the Bank this 16th day of March, 2009.

 

 

HARDINGE TECHNOLOGY SYSTEMS, INC.

 

 

By:

/S/ RICHARD L. SIMONS

 

Name:

Richard L. Simons

Title:

President

 

HARDINGE INC.

 

 

By:

/S/ EDWARD J. GAIO

 

Name:

Edward J. Gaio

Title:

Vice President and CFO

 

ACKNOWLEDGMENTS

STATE OF NEW YORK

 

)

 

 

  : SS.

COUNTY OF CHEMUNG

 

)

 

On the 16th day of March in the year 2009 before me, the undersigned, a Notary
Public in and for said State, personally appeared RICHARD L. SIMONS personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s)  is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s) or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/S/ NANCY L.CURREN

 

Notary Public

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

STATE OF NEW YORK

 

)

 

 

: SS.

COUNTY OF CHEMUNG

 

)

 

On the 16th day of March in the year 2009 before me, the undersigned, a Notary
Public in and for said State, personally appeared EDWARD J. GAIO personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s)  is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s) or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/S/ NANCY L. CURREN

 

Notary Public

 

--------------------------------------------------------------------------------